UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 6, 2011 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement. On June 6, 2011, Cameron International Corporation (the “Company”) entered into a Second Amendment to Credit Agreement (the “Amendment”) with the banks and other financial institutions (“Lenders”) that are identified in the exhibit attached hereto.On April 14, 2008, the Company and certain of our subsidiaries, Cameron Limited, CameronGmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, and Cameron Lux III SARL (formerly Cameron Luxembourg SARL), entered into a $585 million revolving credit facility (the “Credit Agreement”).The Credit Agreement was filed as Exhibit 10.1 on Form 8-K, dated April 15, 2008. The Company and Lenders have agreed, on the terms and conditions set forth herein, to make certain amendments to the Credit Agreement, including the extension, increase, and modification of the Aggregate Commitment. The foregoing summary of the terms of the Amendment is qualified in its entirety by reference to the copy of the Amendment filed as Exhibit 10.1 to this report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits: The following is being furnished as an exhibit to this report: Exhibit Number Exhibit Title or Description Exhibit 10.1 Second Amendment to Credit Agreement dated as of June6, 2011, among Cameron International Corporation, Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, and Cameron Lux III SARL, and JPMorgan Chase Bank, N.A., as LC Issuer and as Administrative Agent, and Banco Bilbao Vizcaya Argentaria, Standard Chartered Bank, and Citibank, N.A. as Syndication Agents. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/William C. Lemmer William C. Lemmer Senior Vice President and General Counsel Date:June 10, 2011 Cameron International Corporation Current report on Form 8-K Dated June 6, 2011 EXHIBIT INDEX Exhibit Number Exhibit Title or Description Exhibit 10.1 Second Amendment to Credit Agreement dated as of June6, 2011, among Cameron International Corporation, Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, and Cameron Lux III SARL, and JPMorgan Chase Bank, N.A., as LC Issuer and as Administrative Agent, and Banco Bilbao Vizcaya Argentaria, Standard Chartered Bank, and Citibank, N.A. as Syndication Agents.
